Exhibit 99.1 Silver Triangle Building 25505 West Twelve Mile Road Southfield, MI 48034-8339 (248) 353-2700 creditacceptance.com NEWS RELEASE FOR IMMEDIATE RELEASE Date: February 2, 2012 Investor Relations: Douglas W. Busk Senior Vice President and Treasurer (248) 353-2700 Ext. 4432 IR@creditacceptance.com NASDAQ Symbol: CACC CREDIT ACCEPTANCE ANNOUNCES FOURTH QUARTER AND FULL YEAR 2011 EARNINGS Southfield, Michigan – February 2, 2012 – Credit Acceptance Corporation (NASDAQ: CACC) (referred to as the “Company”, “we”, “our”, or “us”) announced consolidated net income of $50.0 million, or $1.91 per diluted share, for the three months ended December 31, 2011 compared to consolidated net income of $47.0 million, or $1.69 per diluted share, for the same period in 2010.For the year ended December 31, 2011, consolidated net income was $188.0 million, or $7.07 per diluted share, compared to consolidated net income of $170.1 million, or $5.67 per diluted share, for the same period in 2010. Adjusted net income, a non-GAAP financial measure, for the three months ended December 31, 2011 was $51.3 million, or $1.96 per diluted share, compared to $43.6 million, or $1.57 per diluted share, for the same period in 2010.For the year ended December 31, 2011, adjusted net income was $194.1 million, or $7.30 per diluted share, compared to adjusted net income of $160.5 million, or $5.35 per diluted share, for the same period in 2010. Webcast Details We will host a webcast on February 2, 2012 at 5:00 p.m. Eastern Time to discuss fourth quarter and full year 2011 results.The webcast can be accessed live by visiting the “Investor Relations” section of our website at creditacceptance.com or by dialing 877-303-2904.Additionally, a replay and transcript of the webcast will be archived in the “Investor Relations” section of our website. 1 Consumer Loan Performance At the time a consumer loan is submitted to us for assignment, we forecast future expected cash flows from the consumer loan.Based on the amount and timing of these forecasts and expected expense levels, an advance or one-time purchase payment is made to the related dealer-partner at a price designed to achieve an acceptable return on capital.If consumer loan performance equals or exceeds our original expectation, it is likely our target return on capital will be achieved. We use a statistical model to estimate the expected collection rate for each consumer loan at the time of assignment.We continue to evaluate the expected collection rate of each consumer loan subsequent to assignment.Our evaluation becomes more accurate as the consumer loans age, as we use actual performance data in our forecast.By comparing our current expected collection rate for each consumer loan with the rate we projected at the time of assignment, we are able to assess the accuracy of our initial forecast.The following table compares our forecast of consumer loan collection rates as of December 31, 2011, with the forecasts as of September 30, 2011, as of December 31, 2010, and at the time of assignment, segmented by year of assignment: Forecasted Collection Percentage as of Variance in Forecasted Collection Percentage from Consumer Loan Assignment Year December 31, 2011 September 30, 2011 December 31, 2010 Initial Forecast September 30, 2011 December 31, 2010 Initial Forecast % -0.1 % -0.4 % -0.1 % -0.2 % -1.4 % -2.6 % 2011 (1) % % - % -0.1 % - % The forecasted collection rate for 2011 consumer loans as of December 31, 2011 includes both consumer loans that were in our portfolio as of September 30, 2011 and consumer loans assigned during the most recent quarter.The following table provides forecasted collection rates for each of these segments: Forecasted Collection Percentage as of 2011 Consumer Loan Assignment Period December 31, 2011 September 30, 2011 Variance January 1, 2011 through September 30, 2011 % % % October 1, 2011 through December 31, 2011 % - - Consumer loans assigned in 2002, 2003, 2009 and 2010 have yielded forecasted collection results materially better than our initial estimates, while consumer loans assigned in 2006 and 2007 have yielded forecasted collection results materially worse than our initial estimates.For all other assignment years presented, actual results have been very close to our initial estimates.For the three months ended December 31, 2011, forecasted collection rates improved for consumer loans assigned during 2009, 2010, and 2011 and were generally consistent with expectations at the start of the period for all other assignment years presented.For the year ended December 31, 2011, forecasted collection rates improved for consumer loans assigned during 2007, 2009, 2010, and 2011 and declined for consumer loans assigned during 2006.The forecasted collection rates were generally consistent with expectations at the start of the period for all other assignment years presented. Forecasting collection rates precisely at loan inception is difficult.With this in mind, we establish advance rates that are intended to allow us to achieve acceptable levels of profitability, even if collection rates are less than we currently forecast. 2 The following table presents forecasted consumer loan collection rates, advance rates, the spread (the forecasted collection rate less the advance rate), and the percentage of the forecasted collections that had been realized as of December 31, 2011.All amounts, unless otherwise noted, are presented as a percentage of the initial balance of the consumer loan (principal + interest).The table includes both dealer loans and purchased loans. As of December 31, 2011 Consumer Loan Assignment Year Forecasted Collection % Advance % (1) Spread % % of Forecast Realized (2) % Represents advances paid to dealer-partners on consumer loans assigned under our portfolio program and one-time payments made to dealer-partners to purchase consumer loans assigned under our purchase program as a percentage of the initial balance of the consumer loans.Payments of dealer holdback and accelerated dealer holdback are not included. Presented as a percentage of total forecasted collections. The risk of a material change in our forecasted collection rate declines as the consumer loans age.For 2008 and prior consumer loan assignments, the risk of a material forecast variance is modest, as we have currently realized in excess of 90% of the expected collections.Conversely, the forecasted collection rates for more recent consumer loan assignments are less certain as a significant portion of our forecast has not been realized. The spread between the forecasted collection rate and the advance rate declined during the 2004 through 2007 period as we increased advance rates during this period in response to a more difficult competitive environment.During 2008 and 2009, the spread increased as the competitive environment improved, and we reduced advance rates.In addition, during 2009, the spread was positively impacted by better than expected consumer loan performance.During 2010 and 2011, the spread decreased as we increased advance rates during this period in an attempt to maximize the amount of economic profit we generate in response to an increase in the amount of capital available to fund new loans. The following table presents forecasted consumer loan collection rates, advance rates, and the spread (the forecasted collection rate less the advance rate) as of December 31, 2011 for dealer loans and purchased loans separately.All amounts are presented as a percentage of the initial balance of the consumer loan (principal + interest). Consumer Loan Assignment Year Forecasted Collection % Advance % (1) Spread % Dealer loans % Purchased loans % Represents advances paid to dealer-partners on consumer loans assigned under our portfolio program and one-time payments made to dealer-partners to purchase consumer loans assigned under our purchase program as a percentage of the initial balance of the consumer loans.Payments of dealer holdback and accelerated dealer holdback are not included. The advance rates presented for each consumer loan assignment year change over time due to the impact of transfers between dealer and purchased loans.Under our portfolio program, certain events may result in dealer-partners forfeiting their rights to dealer holdback.We transfer the dealer-partner’s consumer loans from the dealer loan portfolio to the purchased loan portfolio in the period this forfeiture occurs. Although the advance rate on purchased loans is higher as compared to the advance rate on dealer loans, purchased loans do not require us to pay dealer holdback. 3 Consumer Loan Volume The following table summarizes changes in consumer loan assignment volume in each of the last eight quarters as compared to the same period in the previous year: Year over Year Percent Change Three Months Ended Unit Volume Dollar Volume (1) March 31, 2010 % % June 30, 2010 % % September 30, 2010 % % December 31, 2010 % % March 31, 2011 % % June 30, 2011 % % September 30, 2011 % % December 31, 2011 % % Represents advances paid to dealer-partners on consumer loans assigned under our portfolio program and one-time payments made to dealer-partners to purchase consumer loans assigned under our purchase program.Payments of dealer holdback and accelerated dealer holdback are not included. Consumer loan assignment volumes depend on a number of factors including (1) the overall demand for our product, (2) the amount of capital available to fund new loans, and (3) our assessment of the volume that our infrastructure can support.Our pricing strategy is intended to maximize the amount of economic profit we generate, within the confines of capital and infrastructure constraints.Unit and dollar volumes were positively impacted by an increase in active dealer-partners and advance rate increases made during the first and fourth quarters of 2010 and the second and third quarters of 2011.Dollar volumes were also positively impacted by an increase in the size of the average consumer loan assignment.While the advance rate increases reduced the return on capital we expect to earn on new assignments, we believe it is very likely the advance increases had a positive impact on economic profit.Unit volume for the one month ended January 31, 2012 increased by 19.5% as compared to the same period in 2011. The following table summarizes the changes in consumer loan unit volume and active dealer-partners: For the Three Months Ended December 31, % Change Consumer loan unit volume % Active dealer-partners (1) % Average volume per active dealer-partner -0.8 % Active dealer-partners are dealer-partners who have received funding for at least one dealer loan or purchased loan during the period. The following table provides additional information on the changes in consumer loan unit volume and active dealer-partners: For the Three Months Ended December 31, % Change Consumer loan unit volume from dealer-partners active both periods % Dealer-partners active both periods - Average volume per dealer-partners active both periods % Consumer loan unit volume from new dealer-partners % New active dealer-partners (1) % Average volume per new active dealer-partners -11.8 % Attrition (2) -10.3 % -15.0 % New active dealer-partners are dealer-partners who enrolled in our program and have received funding for their first dealer loan or purchased loan from us during the period. Attrition is measured according to the following formula:decrease in consumer loan unit volume from dealer-partners who have received funding for at least one dealer loan or purchased loan during the comparable period of the prior year but did not receive funding for any dealer loans or purchased loans during the current period divided by prior year comparable period consumer loan unit volume. 4 Consumer loans are assigned to us as either dealer loans through our portfolio program or purchased loans through our purchase program.The following table summarizes the portion of our consumer loan volume that was assigned to us as dealer loans: For the Three Months Ended December 31, For the Years EndedDecember 31, Dealer loan unit volume as a percentage of total unit volume % Dealer loan dollar volume as a percentage of total dollar volume (1) % Represents advances paid to dealer-partners on consumer loans assigned under our portfolio program and one-time payments made to dealer-partners to purchase consumer loans assigned under our purchase program.Payments of dealer holdback and accelerated dealer holdback are not included. For the three months and year ended December 31, 2011, dealer loan unit and dollar volume as a percentage of total unit and dollar volume were generally consistent with the same periods in 2010. As of December 31, 2011 and 2010, the net dealer loans receivable balance was 85.4% and 79.5%, respectively, of the total net loans receivable balance. 5 Adjusted Financial Results Adjusted financial results are provided to help shareholders understand our financial performance.The financial data below is non-GAAP, unless labeled otherwise.We use adjusted financial information internally to measure financial performance and to determine incentive compensation.The table below shows our results following adjustments to reflect non-GAAP accounting methods.Material adjustments are explained in the table footnotes and the subsequent “Floating Yield Adjustment” section.Measures such as adjusted average capital, adjusted net income, adjusted net income per diluted share, adjusted net income plus interest expense after-tax, adjusted return on capital, adjusted revenue, operating expenses, and economic profit are all non-GAAP financial measures.These non-GAAP financial measures should be viewed in addition to, and not as an alternative for, our reported results prepared in accordance with GAAP. Adjusted financial results for the three months and year ended December 31, 2011, compared to the same periods in 2010, include the following: For the Three Months Ended December 31, For the Years Ended December 31, (Dollars in thousands, except per share data) % Change % Change Adjusted average capital $ $ % $ $ % Adjusted net income $ $ % $ $ % Adjusted interest expense after-tax $ $ % $ $ % Adjusted net income plus interest expense after-tax $ $ % $ $ % Adjusted return on capital % % -11.0
